Exhibit 10.1
 
PROMISSORY NOTE

 
FOR VALUE RECEIVED, and subject to the terms and conditions herein, PokerTek,
Inc., a North Carolina corporation (the “Borrower”), hereby unconditionally
promises to repay Multimedia Games, Inc., a Delaware corporation (the
“Noteholder”) advancements up to the principal amount of $400,000 (the “Loan”),
together with all accrued interest thereon, as provided in this Promissory Note
(this “Note”).
 
1.  
Advances. Noteholder hereby agrees that it will make available to Borrower up to
$400,000 at the request of Borrower made at any time prior to December 31, 2014.
Borrower may request advances from Noteholder from time to time by email to
[     ] (each, a “Loan Request”). Such emails, and the financial and business
records kept in the normal course of business reflecting the corresponding
advances and any repayments by Borrower, shall be retained by the Noteholder and
shall be prima facie evidence of the existence and amounts of the obligations of
Borrower to repay (plus interest) the Loan in accordance with the terms of this
Note. Provided that an Event of Default (as defined below) has not occurred and
is not then continuing, the Noteholder agrees that it will fund each Loan
Request made hereunder within three (3) Business Days of receipt thereof. For
the purposes of this Note, “Business Day” means any day except Saturday, Sunday
and any day which shall be a federal legal holiday in the United States or a day
on which banking institutions in the state of Texas are authorized or required
by law or other government action to close.

 
2.  
Prepayment. The Borrower may prepay the Loan in whole or in part at any time
without penalty.

 
3.  
Maturity Date. The aggregate unpaid principal amount of the Loan, including the
entire unpaid principal of any advances, all accrued and unpaid interest and all
other amounts payable under this Note, shall be due and payable on March 31,
2015 (the “Maturity Date”). The Maturity Date is subject to acceleration as
provided for herein.

 
4.  
Interest. The outstanding principal amount of any advances made hereunder shall
bear interest at 5% from the date the advance was made until the advance is paid
in full, whether on the Maturity Date, by prepayment, declaration from
Noteholder or otherwise. Interest shall be payable quarterly in arrears to the
Noteholder on January 1, April 1, July 1, and October 1 of each year. If any
amount payable hereunder is not paid when due (without regard to any applicable
grace periods), such overdue amount shall bear interest at the default interest
rate of 15% from the date of such non-payment until such amount is paid in full.
Interest as aforesaid shall be calculated on the basis of actual number of days
elapsed over a year of 365 days.

 
5.  
Payment Mechanics. All payments of interest and principal shall be made on the
date on which such payment is due by wire transfer of immediately available
funds to the Noteholder’s account at a bank specified by the Noteholder in
writing to Borrower from time to time. All payments made hereunder shall be
applied first to the payment of any costs outstanding hereunder, second to
accrued interest, and third to the payment of the principal amount outstanding
under this Note.

 
6.  
Event of Default. Wherever used herein, “Event of Default” means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 
i.           any default in the payment of (A) the principal, or (B) interest on
this Note as and when the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise) which default is not cured within
ten (10) Business Days after written notice from the Noteholder to Borrower;
 
 
1

--------------------------------------------------------------------------------

 
 
ii.           (A) there is commenced against Borrower or any subsidiary thereof
a case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower or any subsidiary thereof which remains
undismissed for a period of sixty (60) days; or (B) Borrower or any subsidiary
thereof is adjudicated by a court of competent jurisdiction insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (C) Borrower or any subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty (60)
days.
 
7.  
Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become, at the Noteholder’s
election, immediately due and payable in cash. The Noteholder need not provide
and Borrower hereby waives any presentment, demand, protest or other notice of
any kind, and the Noteholder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Noteholder at any time prior to payment hereunder and the
Noteholder shall have all rights as a Noteholder until such time, if any, as the
full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 
8.  
Negative Covenants. Until all amounts outstanding under this Note have been paid
in full, Borrower shall not incur, create or assume any debt, other than debt
incurred in the ordinary course of Borrower’s business, without the written
consent of Noteholder, which consent will not be unreasonably withheld or
delayed, nor shall Borrower violate any provision of the Merger Agreement to
which the Noteholder and Borrower are parties.

 
9.  
Affirmative Covenants. Borrower shall promptly provide Noteholder with notice
upon the occurrence of a Borrower Material Adverse Effect. For purposes of this
Note, “Borrower Material Adverse Effect” means any change, effect, event,
occurrence, state of facts, circumstance or development that, individually or in
the aggregate with all other changes, effects, events, occurrences, state of
facts, circumstances or developments, results in any change or effect that is or
would reasonably be expected to be materially adverse to the business,
properties, assets, liabilities (contingent or otherwise), condition (financial
or otherwise) or results of operations of Borrower and Borrower’s subsidiaries,
taken as a whole; provided, however, that none of the following shall constitute
a Borrower Material Adverse Effect: (A) any change relating to the economy or
securities markets in general; or (B) any adverse change, effect, event,
occurrence, state of facts or development attributable to conditions affecting
the industry in which Borrower participates.

 
10.  
Notices. All notices, requests for advances and other communications shall be
delivered via email as follows: (i) if to Borrower: [     ], with a copy to
[     ] and (ii) if to Noteholder: [     ].

 
11.  
Expenses. If this Note is referred to an attorney or if suit is brought to
collect or interpret this Note or any part hereof or to enforce or protect any
rights conferred upon Noteholder by this Note or any other document evidencing
this Note, then Borrower promises and agrees to pay all costs, including
reasonable attorneys’ fees, incurred by Noteholder.

 
12.  
Governing Law. Any claim, controversy, dispute or cause of action based upon,
arising out of or relating to this Note or the Loan shall be governed by the
laws of the state of Texas and both parties agree to the courts of the state of
Texas for jurisdiction and venue.

 
 
2

--------------------------------------------------------------------------------

 
 
13.  
Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY.

 
14.  
Amendments and Waivers. No term of this Note may be waived, modified or amended
except by an instrument in writing signed by both of the parties hereto.

 
15.  
No Waiver; Cumulative Remedies. No failure to exercise, on the part of the
Noteholder, of any right, remedy, power or privilege hereunder shall operate as
a waiver thereof.

 
16.  
Next Business Day. Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 
ACKNOWLEGED AND AGREED AS OF THE 16th DAY OF JULY, 2014:
 
MULTIMEDIA GAMES, INC.
 
By: /s/ Adam Chibb                                            
Adam Chibib, President
POKERTEK, INC.
 
By: /s/ Mark Roberson 
Mark Roberson, CEO

 
 
3

--------------------------------------------------------------------------------

 
